DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Drawings
The drawings are objected to because most of the text in figures 3 and 4 is illegible.  Compare how crisp and clear the numbers and lines are compared to the rest of the drawing elements.    Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9, 11, 12, 14, 15, 17, 18 and 20-22 are rejected under 35 U.S.C. 102(a)(1)& (a)(2) as being anticipated by applicant cited Pence (U.S. Patent No. 4,369,048, hereinafter Pence.
	With respect to Claim 1, Pence discloses a method [see fig 3 unless otherwise noted], comprising: passing inlet air [at 15] through an airflow path of an apparatus; removing carbon dioxide and gaseous water [via 20, column 6, lines 47-54] from the inlet air; cooling the inlet air [via 52; column 9 lines 59-60] to a threshold temperature while passing along the airflow path; passing the cooled inlet air through an adsorption chamber of the apparatus configured and arranged to adsorb heavy rare gas [Krypton; column 9, line 97] from the cooled inlet air while the cooled inlet air is in a gaseous state; and extracting the heavy rare gas from the adsorption chamber [ 54; column 10, line 7].
	With respect to Claim 2, Pence discloses further including adsorbing the heavy rare gas from the cooled inlet air using a carbon-based [charcoal; column 1, line 66] sorbent in the adsorption chamber.
	With respect to Claim 3, Pence discloses further including adsorbing krypton  [column 9, line 97] from the cooled inlet air using a sorbent in the adsorption chamber.
	With respect to Claim 4, Pence discloses further including purifying the adsorbed heavy rare gas using purifying circuitry coupled to the adsorption chamber, the purifying circuitry including a vacuum pump [39 would remove any gas from the adsorption chamber] configured and arranged to remove nitrogen, oxygen, argon, and neon from the adsorption chamber.

	With respect to Claim 9, Pence discloses removing the carbon dioxide and gaseous water from the inlet air further includes passing the inlet air, while in the gaseous state, through an air filter [20] chamber of the apparatus, the air filter chamber configured and arranged to remove the carbon dioxide and gaseous water from the inlet air.
	With respect to Claim 11, Pence discloses that the heavy rare gas is removed from the adsorption chamber by applying negative pressure [via 39] to the adsorption chamber.
	With respect to Claim 12, Pence discloses that the heavy rare gas is removed from the adsorption chamber by heating [column 5, lines 6-7] the adsorption chamber and applying negative pressure [via 39] to the adsorption chamber to extract the heavy rare gas therefrom.
	With respect to Claim 14, Pence discloses an apparatus, comprising: an airflow path configured and arranged to provide movement of inlet air through the apparatus [air enters at 15 and the lines in fig 3 represent the air flow path]; an air filter chamber [20; column 6, lines 47-54] configured and arranged to remove carbon dioxide and gaseous water from the inlet air; heat exchange circuitry [52; column 9, lines 59-60] configured and arranged to cool the inlet air to a threshold temperature; and an adsorption chamber configured and arranged to adsorb heavy rare gas from the cooled inlet air while the cooled inlet air is in a gaseous state.
	With respect to Claim 15, Pence discloses further including controller circuitry configured and arranged to control cooling [see column 9, lines 59-60 and consider that nuclear reactors are known to be controlled by electronic circuits] of the inlet air by the heat exchange circuitry and to control movement [via 39] of inlet air and cooled inlet air throughout the apparatus.

	With respect to Claim 18, Pence discloses that the adsorption chamber includes a carbon-based sorbent [charcoal; column 1, line 66] configured and arranged to adsorb krypton; and the air filter chamber includes an zeolite-based sorbent [column 3, line 61-62] configured and arranged to absorb carbon dioxide and gaseous water.
	With respect to Claim 20, Pence discloses further including pressure circuitry [38, 39] configured and arranged with the airflow path to provide the movement of inlet air throughout the apparatus.
	With respect to Claim 21, Pence discloses further including: an inlet port [inlet of 15] configured and arranged to capture inlet air from the atmosphere and coupled to the airflow path; and an outlet port [outlet of 34] configured and arranged to release the inlet air, with the carbon dioxide, gaseous water, and heavy rare gas removed, back to the atmosphere.
	With respect to Claim 22, Pence discloses that the airflow path includes a plurality of interconnected channels that form a plurality of sub-airflow paths of the airflow path [each line between elements in figure is a sub-airflow path], and the heat exchange circuitry includes a plurality of heat exchangers [29 and 50], each of the plurality of heat exchangers configured and arranged to control temperatures of the inlet air flowing through one or more of the plurality of sub-airflow paths.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pence.
	With respect to Claim 6, Pence discloses cooling the inlet air includes cooling to 133 Kelvin using heat exchange circuitry of the apparatus.  See column 4, line 67.
	Although this lies slightly outside the claimed range of 80-130 Kelvin a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  See MPEP 2144.05-I below.
	With respect to Claim 8, Pence discloses cooling the inlet air includes cooling to 133 Kelvin.  See column 4, line 67.
	While this is different from the claimed value of 110 Kelvin the temperatures are so close that prima facie one skilled in the art would have expected them to have the same properties.  The relevant property in this case being the ability of to allow for Krypton adsorption while keeping atmospheric air in the gaseous state.
	I.    OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable 
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); MPEP § 2144.08.
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pence in view of Yoshikawa et al. (U.S. Publication No. 2016/0220943, hereinafter Yoshikawa).
	With respect to Claim 10, Pence does not discloses further including determining a concentration of the heavy rare gas in the adsorption chamber and, in response to the concentration being above a threshold, extracting the heavy rare gas from the adsorption chamber.
	Yoshikawa determining a concentration of the gas in the adsorption chamber and, in response to the concentration being above a threshold, extracting the heavy rare gas from the adsorption chamber.  See para 38.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Pence to further include determining a concentration of the heavy rare gas in the adsorption chamber and, in response to the concentration being above a threshold, extracting the .  
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pence in view of Baum (U.S. Publication No. 2013/0112076, hereinafter Baum).
	With respect to Claim 13, Pence does not disclose further including using the cooled inlet air, with the heavy rare gas removed, to cool additional inlet air passing through the airflow path of the apparatus.
	Baum discloses further including using the cooled inlet air, with the heavy rare gas removed, to cool additional inlet air passing through the airflow path of the apparatus.  See para 158, 520 recirculates cooled gas after desorption.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Pence to further including using the cooled inlet air, with the heavy rare gas removed, to cool additional inlet air passing through the airflow path of the apparatus for the benefit of saving energy.
	With respect to Claim 16, Pence discloses that the airflow path includes a plurality of interconnected channels [each line between elements in fig 3 are channels that interconnect] configured and arranged to provide an airflow path through the apparatus but does not disclose that the airflow path including recirculation of the cooled inlet air, with the heavy rare gas removed, to the heat exchange circuitry for use in cooling additionally captured inlet air.
	Baum discloses that the airflow path including recirculation of the cooled inlet air, with the heavy rare gas removed, to the heat exchange circuitry for use in cooling additionally captured inlet air.  See para 158, 520 recirculates cooled gas after desorption.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Pence such that the airflow path includes recirculation of the cooled inlet air, .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 4,093,429 and U.S. Publication No. 2010/0074820 are two additional Krypton adsorption/desorption references.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855